NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GAVIN B. DAVIS,                                 No. 18-56107

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00866-WQH-JLB

 v.
                                                MEMORANDUM*
SAN DIEGO COUNTY SHERIFF’S
DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Former pretrial detainee Gavin B. Davis appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Davis’s action because Davis failed to

allege facts sufficient to state a plausible claim. See id. at 341-42 (although pro se

pleadings are construed liberally, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief); see also Blaisdell v. Frappiea, 729

F.3d 1237, 1243-45 (9th Cir. 2013) (discussing actual injury requirement,

“affirmative assistance,” and “active interference” in context of access-to-courts

claim).

      The district court did not abuse its discretion by dismissing Davis’s action

without leave to amend because amendment would have been futile. See Chappel

v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (“A district court acts

within its discretion to deny leave to amend when amendment would be futile[.]”).

      Davis’s motion to file a supplemental brief (Docket Entry No. 16) is granted.

The Clerk shall file the supplemental brief submitted at Docket Entry No. 14.

      We treat Davis’s correspondence to the court (Docket Entry No. 39) as a

motion to seal, and deny the motion.

      All other pending motions and requests are denied.

      AFFIRMED.




                                           2                                      18-56107